Title: From John Adams to C. W. F. Dumas, 7 May 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear sir
Amsterdam May 7. 1781

I have this moment received yours of 6th.
I have no Objection against your Plan. I informed the Grand Pensionary and the President that I should think it my duty to publish my Memorial. I persist in the Same opinion. The manner is indifferent to me. I shall avow the Publication. Your omission of the Commission will be agreable to me.
I communicated to the last Person I saw at the Hague all that I had done. He still persisted in the opinion that the time was a little too early, but this Point apart approved of every step I had taken, and promised to support it, “comme Homme.” I never had a more agreable or satisfactory Interview, with him.
I Shall be agreably Surprized, if the Provinces determine so soon as in 3 or 4 Weeks. The Time, for them to take is their own. I shall wait it, with entire Respect, if it should be Eight or ten Weeks.
If other People will allow me to judge for myself in what I am responsible for, they will always find me willing to allow them the same Prerogative.
I have the Honour to be, with great Esteem & Respect, sir, your most obedient & most humble sert.

John Adams

